Citation Nr: 9932192	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-12 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for an 
L-2 compression fracture with degenerative arthritis and 
lumbosacral spine with herniated disc at L4-5.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1964 through 
April 1968.  His appeal ensues from a May 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota. 


FINDING OF FACT

The veteran's L-2 compression fracture with degenerative 
arthritis and lumbosacral spine with herniated disc at L4-5 
is currently manifested by demonstrable deformity of a 
vertebral body and moderate, recurring attacks of 
intervertebral disc syndrome. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for an 
L-2 compression with degenerative arthritis and lumbosacral 
spine with herniated disc at L4-5 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.20, 4.71, Diagnostic Codes 5285 and 
5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that the evaluation assigned to his 
compression fracture and herniated disc does not reflect 
accurately the severity of his symptomatology.  The veteran's 
assertion of an increase in the severity of his 
symptomatology is sufficient to establish a well-grounded 
claim for a higher evaluation pursuant to 38 U.S.C.A. § 5107 
(West 1991).  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994);  
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
Having examined the record in support of this claim, the 
Board also finds that the VA has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of the veteran's claim. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45. Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In the present case, the veteran's back disability has been 
evaluated as 30 percent disabling since June 1994 pursuant to 
Diagnostic Codes 5285 and 5293.  Specifically, the RO 
assigned the veteran a 20 percent evaluation for recurring 
attacks of moderate intervertebral disc syndrome pursuant to 
Diagnostic Code (DC) 5293 and added an additional 10 percent 
for a demonstrable deformity of the L2 vertebral body under 
5285.  A review of the record in conjunction with the 
diagnostic codes used to evaluate spine disorders shows that 
the veteran does not suffer from residuals of vertebra 
fracture, ankylosis of the spine (complete bony fixation), 
ankylosis of the cervical, dorsal, or lumbar spine, a sacro-
iliac injury, weakness, or lumbosacral strain.  Therefore, 
the Board concludes that ratings under Diagnostic Codes 5286, 
5287, 5288, 5289, 5294 and 5295 are not warranted.  The 
evidence of record does show that the veteran suffers from 
limitation of motion of the lumbar spine and intervertebral 
disc syndrome and therefore, a rating under either DC 5292 or 
DC 5293 is appropriate.  

DC 5292 provides for a 10 percent disability evaluation for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is warranted for moderate limitation of 
motion of the lumbar spine.  DC 5293 provides for a 20 
percent evaluation for moderate attacks of intervertebral 
disc syndrome.  A higher 40 percent evaluation is appropriate 
for severe; recurring attacks with intermittent relief of 
intervertebral syndrome. 

In VAOPGCPREC 36-97 (December 12, 1997), the acting VA 
General Counsel held that: (1) DC 5293 involves loss of range 
of motion and, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code; (2) When a veteran receives less than the 
maximum evaluation under DC 5293 based upon symptomatology 
which includes limitation of motion, consideration must be 
given to the extent of the disability under 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
of motion; and (3) The Board must address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
is evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, may be inadequate to compensate for 
the average impairment of earning capacity due to 
intervertebral disc syndrome, regardless of the fact that a 
veteran may have received the maximum schedular rating under 
a diagnostic code based upon limitation of motion. See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the pertinent medical evidence of record 
establishes the following.  A May 1994 VA examination report 
shows that the veteran had increased back pain, muscle 
atrophy and limitation of forward flexion to 70 degrees, 
backward extension to 10 degrees and bilateral lateral 
flexion and rotation to 20 degrees.  Additionally, x-rays 
confirmed a compression deformity over the inferior end plate 
of L2 and residual degenerative arthritis of the lumbosacral 
spine at the L2-L3 levels.  A September 1994 VA examination 
reveals that the veteran continued to experience intermittent 
back pain.  However, the veteran did not have any limitation 
of motion.  In July 1996, the veteran underwent another VA 
examination.  The examination report reflects that the 
veteran had increased back pain with radiation into the 
buttocks region and upper thighs.  The veteran had muscle 
atrophy of the lumbosacral spine and limitation of forward 
flexion to 75 degrees, backward extension to 15 degrees and 
bilateral lateral flexion and rotation to 10 degrees.  The 
examiner noted objective evidence of pain on motion.  

VA treatment records dated August 1996 reflect that the 
veteran had a herniated disc which caused low back pain, but 
was otherwise asymptomatic.  A May 1997 VA examination report 
reflects that the veteran had muscle atrophy of the lumbar 
spine.  The veteran had active limitation of forward flexion 
to 70 degrees, backward extension to 24 degrees, lateral 
flexion to the left of 20 degrees, lateral flexion to the 
right of 20 degrees, rotation to the left to 30 degrees, and 
rotation to the right to 30 degrees.  There was also 
objective evidence of pain on motion.  X-rays revealed a 
herniated disc at L4-5 and the veteran was diagnosed with 
lumbar spondylosis, an old compression deformity at L2 and a 
herniated disc at L4-5.  By rating decision dated May 1998, 
the veteran was granted service connection for the herniated 
disc and his herniated disc and compression fracture were 
collectively evaluated as being 30 percent disabling.  

At a hearing held in August 1998, the veteran testified that 
he continues to be employed as a letter carrier for the 
United States Postal Service.  The most recent VA examination 
report of record is dated September 1998.  This report 
indicates that the veteran has low back pain, muscle atrophy 
and pain on motion.  The VA examiner also noted some 
reactivity with palpation of the left and right sciatic 
notch.  The veteran had active forward flexion to 60 degrees, 
extension to 15 degrees, lateral flexion to 15 degrees and 
rotation to the left to 24 degrees and rotation to the right 
to 20 degrees.  The veteran was diagnosed with severe 
traumatic multilevel degenerative joint disease with a 
compression fracture at L2, L3-4 and a herniated disc at L4-
5.  It is significant that neurological dysfunction was not 
indicated on this examination or on the earlier examinations 
except occasionally.  The veteran's complaints and the 
clinical findings for the most part were orthopedic and 
centered on his back.  

The Board finds that a review of the record reveals that an 
evaluation in excess of 30 percent for the veteran's L-2 
compression fracture with degenerative arthritis and 
lumbosacral spine with herniated disc at L4-5 is not 
warranted at this time.  Essentially, the evidence 
establishes clinical findings of moderate limitation of 
motion, reactivity with palpation, muscle atrophy, 
demonstrable deformity of a vertebral body, along with 
objective findings of pain on motion.  Further, while the 
record shows that the veteran was diagnosed with severe 
degenerative joint disease in September 1998, the evidence 
does not establish that the veteran has suffered from 
recurring, severe attacks of intervertebral disc syndrome.  
Accordingly, a higher evaluation is not warranted under DC 
5293.

In the Informal Hearing Presentation submitted in August 
1999, the veteran's representative argues that pursuant to 
Esteban v. Brown, 6 Vet. App. 259 (1994) and DC 5320, the 
veteran is entitled to a separate, compensable evaluation for 
muscle atrophy.  The Board finds this argument to be without 
merit as deficits in musculature are already contemplated by 
the Diagnostic Codes for disorders of the spine.  

The Board has also considered whether the veteran is entitled 
to an increased evaluation pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45 
(1999).  The Board concludes that even though there are 
objective findings of pain on motion, there is no evidence 
that the veteran's pain causes any functional loss beyond 
that contemplated by DC 5293.  

In reaching this decision, the Board considered whether the 
veteran is entitled to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  As previously noted, an extraschedular 
evaluation may be warranted where the evidence suggests that 
the veteran's service-connected disability is productive of 
such an exceptional or unusual disability picture (such as 
marked interference with employment or frequent periods of 
hospitalization) so as to render impractical the 
applicability of the regular schedular standard.  See 38 
C.F.R. § 3.321(b)(1) (1999).  The Board is satisfied that the 
present evidence of record does not present "exceptional or 
unusual" circumstances requiring an extraschedular rating.  
During an August 1998 hearing, the veteran testified that his 
back problem requires him to take regular rest breaks during 
work.  However, the veteran continues to work and has not 
submitted sufficient evidence to establish that he 
experiences marked interference with his employment or 
frequent periods of hospitalization.  Therefore, the Board 
finds that the evidence does not demonstrate an unusual 
disability picture and that an extraschedular rating is not 
warranted.  

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The veteran is, of course, entitled to reopen his claim at 
any time with evidence of increased disability, particularly 
evidence consistent with those factors of an increased rating 
discussed in this decision.


ORDER

Entitlement to an evaluation in excess of 30 percent for an 
L-2 compression fracture with degenerative arthritis and 
lumbosacral spine with herniated disc at L4-5 is denied.  




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

